DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.
Applicant’s election without traverse of claims 1–17 in the reply filed on 2/24/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11, and claim 12 which depends from claim 11, are rejected because claim 11 requires an insulating layer with as few as 15 weight percent waterfowl fibers.  Claim 1, from which claim 11 depends, requires an insulating 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6, 8–10, and 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over Reuben (US 2017/0071367 A1) in view of Cao (CN 104195665 B).
Reuben teaches a composite down feather sheet comprised of an insulating core of down feathers bound together by binding fibers, wherein the insulating core is located between webs (i.e., nonwoven textile) of stretchable adhesive 15 (i.e., first and second textile layers), outer shell fabric material 16, and lining fabric 17.  Reuben abstract, ¶¶ 24–27, Fig. 5.  The down sheet may be used in an article of apparel.  Id. ¶ 27.  The insulating core comprises down, down fibers 26 and binder fibers 28.  Id.
Reuben fails to teach an insulating layer comprising about 20 weight percent or more of waterfowl fibers.  
Cao teaches a compound eider down composite fiber comprising recycled down and acrylic staple fibers, wherein the fiber contains 20–25 weight percent old down, 25–30 weight percent nanometer goose feather powder, 10–15 weight percent down superfine powders, and 18–20 weight percent acrylic staple fibers.  Cao abstract.  The Examiner takes the position that the goose and down powders constitute “waterfowl fibers,” because each are derived from “waterfowl” and are dimensionally the same as those described by Applicant as the down and feather fibers that make up “waterfowl fibers.”   See Spec. ¶¶ 24–27.  Thus, Cao teaches a composite comprising 35–45 weight percent waterfowl fibers.
Accordingly, it would have been obvious to one of ordinary skill in the art to have replaced the down and down fibers of Reuben with the compound eider down composite fiber containing 20–25 weight percent old down, 25–30 weight percent nanometer goose feather powder, 10–15 weight percent down superfine powders, and 18–20 weight percent acrylic staple fibers because the composite fiber effectively utilizes waste and old down and its fibers and reduces cost.  See Cao abstract.  
With regard to claims 4–7 the acrylic fibers of the composite fiber constitute the claimed structural fibers, while the binder fibers of Reuben melt at temperature between 85–115oC.  See Reuben ¶ 32.  The Examiner notes that acrylic fibers melt at temperatures in excess of 115oC.  Claim 10 requires the insulating layer to be “generally free of waterfowl plumage.”  The instant Specification defines generally free of waterfowl plumage” to mean that plumage is present in an amount of no more than about 20 weight .
Claims 7, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reuben and Cao as applied to claims 1 and 13 above, and further in view of Frankosky (US 4,304,817).  Reuben and Cao fail to teach a first and second plurality of hollow fibers having first and second fiber lengths; or an appropriate weight percentage of binder fibers.
Frankosky teaches a fiberfill blend for using in insulative garments, wherein the blend comprises two different types of hollow polyester fibers and a polyester binder fiber.  Frankosky abstract, 1:11–16, 3:68–26, Example.  The hollow polyester fibers constitute 70–90 weight percent of the fiberfill blend and the binder fibers make up 10–30 weight percent of the blend.  Id. abstract.  The hollow polyester fiberfill and the polyester binder fibers have different lengths.  Id. Example.
It would have been obvious to an ordinarily skilled artisan to have added the polyester fibers to the insulative core of Reuben to form a stable, thin batt having high thermal insulation properties combined with attractive aesthetic properties that make them suitable for use in garments.  See Frankosky abstract.  
Addtionally, it would have been obvious to have added the binder fibers to Reuben at the levels taught in Frankosky in order to practice the invention of Reuben.  As set forth above, Cao teaches insulation comprising 35–45 weight percent waterfowl fibers.  Accordingly, it would have been obvious to one of ordinary skill in the art to have added the hollow polyester fibers of Frankosky to make up the balance (i.e., 25–55 weight percent) of the insulative core of Reuben to improve its insulating and aesthetic properties.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786